In the case of State v. Collins, at this term the witness could not say whether it was a bank bill or Treasury note that was stolen; and, therefore, the defendant could not be convicted. But in this case the witness said: "I cannot say positively, but I think it was a National Bank note." From this the jury might find that it was a bank note; and the conviction was right.
There were other exceptions by the defendants, and also a motion in arrest of judgment; but there is no force in them.
There is no error. This will be certified.
PER CURIAM.                              Judgment affirmed. *Page 523